Citation Nr: 1409131	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of tendon transplant of the right ankle with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for degenerative disc disease of the lumbar spine.  The case was subsequently transferred to the Roanoke, Virginia RO.

The Veteran was afforded personal hearings at the RO in March 2011 and in June 2012 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcripts are of record.  

By decision dated in August 2012, the Board reopened the claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of tendon transplant of the right ankle with traumatic arthritis.  The issue was subsequently remanded for further development.  

Following review of the record, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

`
REMAND

Initially, the Board observes that following the most recent supplemental statement of the case in August 2013, additional evidence pertinent to the claim has become associated with the claims folder.  This includes a February 2014 private medical report in support of the claim, and in response to an outside medical opinion obtained by the Board.  This evidence has not been considered in the adjudication of this claim.  The Veteran has not waived consideration of this evidence by the agency of original jurisdiction.  As such, and in view of the need for additional development, this evidence will be returned to the RO for initial consideration.


The Board notes that in response to a November 2013 Veterans Health Administration opinion, a clinical report dated in February 2014 was received in support of the claim from M. Sears, D.P.M.  This report stated that the Veteran underwent disc decompression and posterior lateral fusion at L4-L4 in May 1977.  This suggests that there was back treatment in relative proximity to service.  This information was previously unknown to VA.  As the Veteran claims that he has continued to have back problems since service, the Board points out that the evidence of back treatment dating back to 1977 might significantly bolster his contentions of a back disorder deriving from service.  Therefore, it would behoove the Veteran to provide additional information and/or authorization to retrieve clinical records from all providers who treated him for any back problem between 1971 and 2002.  The "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992), citing Wood. 

In this regard, the Veteran will be provided an additional opportunity to clarify and delineate all private, state and/or VA facilities from which he received treatment for his back after discharge from service in 1970 to the 2002.  The representative is requested to assist the Veteran in presenting as clear a list as possible of all other providers and dates of treatment for VA to secure additional records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorizations with the names and addresses of all providers, to include any within the VA system, who treated him for back disability between 1970 and 2002.  This must include the providers/facilities that rendered treatment and performed his back surgery in and around 1977.  RO should attempt to obtain all pertinent records.  The claims folder should contain documentation of the attempts made to obtain records.  To the extent the records are not obtained, appellant and his attorney should be notified.

2.  After taking any additional development deemed appropriate, re-adjudicate the Veteran's claim.  If the benefit is not granted, issue the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

